Citation Nr: 1015680	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, denying the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in March 2010.  A 
transcript of that proceeding is of record.  



FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA purposes 
that is causally or etiologically related to service.  

2.  The Veteran has tinnitus that is causally or 
etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is not necessary inasmuch as the Veteran 
will not be prejudiced by any deficiency in those obligations 
given the favorable decision with respect to the claims 
herein addressed on the merits.  

The Veteran essentially contends that he has bilateral 
hearing loss and tinnitus based on inservice acoustic trauma 
involving his exposure to the firing of variety of heavy 
weaponry without ear protection.  Applicable law provides 
that service connection will be granted if it is shown that 
the appellant suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including an organic disease of the 
nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102; 
see 38 U.S.C.A. § 5107(b).

In this instance, the Veteran offers a credible account that 
is otherwise not contradicted by evidence on file, to the 
effect that he was subject to excessive noise exposure in 
service when he was in close proximity to the firing of 105 
millimeter Howitzers without ear protection.  His testimony 
was that, after basic and advanced infantry training, he was 
assigned to an artillery battery prior to his assignment to 
Germany, where he worked in supply and, eventually, postal 
units.  The Veteran also testified that he may have had some 
loss of hearing from the time he was discharged from service, 
as he was told by service department personnel that there was 
a 10 percent loss of auditory acuity at service separation.  
Also, he indicated that it was his perception that the degree 
of hearing loss was not significant until 1980, with the 
subsequent onset of tinnitus, and that his postservice 
employment involved office-related work not entailing 
significant noise exposure.  

The Veteran's testimony is bolstered by the testimony of his 
spouse, who at the time of the March 2010 hearing indicated, 
in effect, that she had known the Veteran since 1961 and had 
been married to him since 1962.  It was her testimony as well 
that she had observed the Veteran's diminished hearing 
shortly after his separation from service, and, moreover, 
that his hearing loss had progressed in the years thereafter.  

The Board would also observe that service treatment records 
reflect that the Veteran was stationed at Fort Sill, 
Oklahoma, a location for artillery training, and that a 
record dated in June 1962 contains an entry that the Veteran 
had strained his back working with a howitzer.  Another 
service treatment record indicates that the Veteran was 
assigned to the 4th Armored Division.  In the Boards opinion, 
this evidence tends to corroborate the Veteran's contentions 
that he was exposed to loud noise during service.  As such, 
the Veteran's exposure to noise during service is conceded.

Service treatment records show that three audiograms were 
conducted while the Veteran remained on active duty, 
including one at the time of service entrance; however, even 
after conversion of the data from ASA to ISO units, no 
hearing loss for VA purposes was shown.  Service treatment 
records are otherwise negative for complaints of hearing loss 
or tinnitus of either ear.  After service, a VA audiologic 
assessment in August 2000 disclosed a bilateral high 
frequency sensorineural hearing loss, and private 
audiological testing in August 2004 confirmed the existence 
of a sensorineural hearing loss and demonstrated tinnitus, 
which was in the opinion of the examiner secondary to the 
Veteran's hearing loss.  When seen by VA in April 2006, a 
conductive component of the Veteran's hearing loss was 
attributed to otosclerosis, but his cochlear hearing loss of 
both ears was thought to be the result of combined etiologies 
of noise exposure and aging.  

Of record is a medical report, dated in April 2008, from the 
Veteran's private treating physician in the specialty of ear, 
nose, and throat diseases.  Therein, that physician 
determined that the Veteran's sensorineural hearing loss was 
most likely related to loud noise exposure in the past, 
noting the Veteran's prior history of military noise exposure 
without hearing protection devices and the absence of a loud 
noise exposure since 2004.  In sum, that physician opined 
that the Veteran's hearing loss was most likely related to 
his loud noise exposure prior to 2004, and that with a 
history of a military career entailing hazardous noise 
exposure without hearing protection devices, it was possible 
that the Veteran's sensorineural hearing loss and tinnitus 
were due to the loud noise exposure during the time he was in 
the military.  

The record also indicates that the Veteran was afforded a VA 
audiological examination in April 2008, results of which 
document the existence of a bilateral sensorineural hearing 
loss meeting the criteria of 38 C.F.R. § 3.385, as well as 
tinnitus.  Based on a review of the claims folder, which the 
VA examiner reported, albeit incorrectly, that there was no 
report of a medical examination or audiogram at service 
entrance, and, also, that a separation medical evaluation in 
April 1965 revealed hearing of both ears to be within normal 
limits, without complaints of hearing loss, the VA examiner 
concluded that it was less likely than not that the Veteran's 
hearing loss and tinnitus had there origins during his 
military service.  

On the basis of the foregoing, the Board finds that the 
Veteran and his spouse have credibly chronicled that the 
Veteran's hearing loss of each of his ears began during or 
within a short time following his discharge from service.  
While the Veteran is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385, and such a 
diagnosis must be made on the basis of a certified 
audiological examination, he and his spouse are competent to 
report what comes to them through their senses, to include 
noticing some degree of hearing loss during or shortly after 
service and the persistence and worsening of his hearing 
deficit thereafter in combination with the onset of tinnitus.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The existence of inservice acoustic trauma is conceded based 
on available information, inclusive of the Veteran's 
credible, sworn testimony, and, while some hearing loss was 
noted at service discharge or in close proximity, there is no 
showing of hearing loss or tinnitus by medical data for years 
thereafter and it was not until recently that the existence 
of hearing loss meeting the criteria of 38 C.F.R. § 3.385 and 
tinnitus was identified by audiometric findings.  As such, 
this case turns on whether there is medical opinion evidence 
linking the claimed disorders to service, including acoustic 
trauma occurring therein.  The VA examiner opined that is was 
less likely than not that there was a causal or etiological 
relationship, although some question is raised as to the 
foundation of that opinion given that the examiner failed to 
locate and review the results of an audiogram at service 
entrance.  On the other hand, a private treating physician 
offers an opinion linking the claimed disorders to the 
Veteran's inservice exposure to excessive noise, albeit based 
on a history furnished by the Veteran, but a history that is 
consistent with the relevant facts of this case and not 
otherwise contradicted by the evidence on file.  

A valid nexus opinion is one based on the history as provided 
by the Veteran and a review of the Veteran's claims file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  In Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), the Court of Appeals for Veterans 
Claims, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the Veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion.  VA and the Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  Thus, 
the question is whether the history reported by the Veteran 
on examination or treatment is contradicted by the record; if 
it is not, the opinion in question is competent evidence.  
Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the Veteran's 
statements).  

Here, the history underlying the private physician's opinion 
is reliable and consistent with the evidence of record and, 
therefore, the opinion based on history is both competent 
and, in this instance, it is persuasive.  As there is 
evidence both for and against entitlement and such evidence 
is in relative equipoise, the Board, with application of the 
doctrine of reasonable doubt, finds that service connection 
for bilateral hearing loss and tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385.  To that extent, this appeal is granted in full.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


